937 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Duane THOMPSON, Plaintiff-Appellant,v.Joe ABRAMAJTYS, Warden, Dr. Huff, Dr. Do, Ms. Anthony,Guard, Diane Haynor, Director of Nursing, Helen Thompson,Nursing Manager, Michael Lewis, A.R.U.M., A. Norris,F.O.I.A. Coordinator, Larry Rainge, Defendants-Appellees.
No. 91-1270.
United States Court of Appeals, Sixth Circuit.
July 23, 1991.

1
Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and FRIEDMAN, District Judge.*

ORDER

2
Duane Thompson, a pro se Michigan prisoner, appeals the district court's summary judgment for the defendants in his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory, and injunctive relief, Thompson sued the warden and seven other officers of L.R.F. Brooks Regional Facility in their individual and official capacities.  He also sued an inmate of that institution.  Thompson alleged violations of his rights under the sixth, eighth, and fourteenth amendments as well as his right to privacy.


4
Defendants filed a motion for summary judgment, which was referred to a magistrate judge for a report and recommendation.  The magistrate recommended that the district judge grant defendants' motion.  After considering the objections filed to the magistrate judge's report, the court adopted the report of the magistrate and entered judgment for the defendants.


5
Upon a review of the record, we conclude that the magistrate judge carefully considered each of the plaintiff's allegations and applied the correct legal standards.  We affirm and adopt the report of the magistrate judge as the opinion of the court.  Accordingly, the request for counsel is DENIED and the district court's grant of summary judgment for the defendants is hereby AFFIRMED.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Bernard A. Friedman, United States District Court for the Eastern District of Michigan, sitting by designation